141 F.3d 1167
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dawn E. COARY, Appellant,v.Marvin T. RUNYON, Postmaster General, United States PostOffice, Appellee.
No. 97-3800WM.
United States Court of Appeals, Eighth Circuit.
Submitted March 13, 1998.Filed March 18, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG and ROSS, Circuit Judges, and EISELE,* District Judge.
PER CURIAM.


1
Dawn E. Coary appeals the district court's order dismissing Coary's disability discrimination complaint for failure to exhaust administrative remedies.  Because we agree with the district court's conclusion that it lacked subject matter jurisdiction, we affirm.  See 8th Cir.  R. 47B.



*
 The Honorable G. Thomas Eisele, United States District Judge for the Eastern District of Arkansas, sitting by designation